Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Applicant's submission filed on 1/25/22 (hereinafter “Response”) has been entered. Examiner notes that claims 1, 3, 5-8, 10, and 12 -14 have been amended claims 15-17 are cancelled and claim is new. Claims 1, 3, 5-10, 12-14, and 18 remain pending in the present application, with claim 1 being independent.
Claim Rejections - 35 USC § 112
Based on the amendments in the Response, the 112(b) rejections raised in the office action mailed 9/10/21 (hereinafter Office Action) are withdrawn.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5-10, 12-14, and 18 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1, 3, 5-10, 12-14, and 18 are directed to a method (i.e., a process).  Accordingly, claims 1, 3, 5-10, 12-14, and 18 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Representative independent claim 1 includes limitations that recite an abstract idea.
Specifically, independent claim 1 recites:
1. A computer-based method for supporting ophthalmic examinations, wherein a computer performs the steps of:
receiving history data obtained from history taking of a patient, using a communication device of the computer configured to communicate with another computer or using an image scanner and an optical character recognition processor of the computer;
selecting one or more first examination types for a first optical examination from a first examination type group stored in a storage device in advance by processing the history data, using a first artificial intelligence engine of a data processor of the computer, wherein the first examination types are ophthalmic examinations performed using one or more examination apparatuses including at least one of a fundus camera, an optical coherence tomography apparatus, a visual acuity test apparatus, an objective refractometer, and a tonometer;
controlling an output device to output information indicating the selected one or more first examination types, using a control processor of the computer;
receiving first examination data obtained from the first optical examination of the patient, using the communication device or using the image scanner and the optical character recognition processor, wherein the first optical examination includes at least one of the selected one or more first examination types;
selecting, using a second artificial intelligence engine of the data processor, one or more possible diseases of the patient from a disease group stored in the storage device in advance by processing the history data and the first examination data;
determining a morbid probability for each of the one or more possible diseases by processing the history data and the first examination data;
selecting, using a third artificial intelligence engine of the data processor, one or more second examination types for a second optical examination from a second examination type group stored in the storage device in advance by processing the history data, the first examination data, the one or more possible diseases, and the morbid probability for each of the one or more possible diseases;
and controlling the output device to output information indicating the one or more second examination types, using the control processor.

The Examiner submits that the foregoing underlined limitations constitute: (a) “a mental process” because selecting a first optical examination type based on patient history, then based on the results of the first examination and the patient history, selecting a possible disease the patient is suffering from and determining the morbid probability of the disease, and then selecting a second optical examination type based on the patient history, the results of the first examination, the possible diseases and morbid probabilities thereof is an observation/evaluation/ judgment/analysis that can be performed in the human mind, but for the recitation of generic computer components (i.e. a computer, a communication device, an image scanner, an optical character recognition processor, a data processor, a control processor, a storage device, an output device).  Any limitations not identified above as part of the mental process are deemed “additional elements” and will be discussed in further detail below.
The generic recitation of the 1st, 2nd, and 3rd artificial intelligence engines (e.g., natural language processing as further claimed in dependent claim 12) being “artificial intelligence” does not take the claim out of the above abstract idea category because such recitation merely amounts to, at such high level of generality, generally linking use of the abstract idea to a particular technological environment or field of use without altering or affecting how the steps of the at least one abstract idea are performed (see MPEP § 2106.05(h)) and using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Accordingly, representative independent claim 1 is directed toward at least one abstract idea.
Dependent claims 3, 5-10, 12-14, and 18 include other limitations for example claims 3, 5-10, 12-14, and 18 further define the abstract idea (and thus fails to make the abstract idea any less abstract) because they merely further define the “selecting” steps (which were indicated as being part of the abstract idea) or introduce additional steps that are directed to an abstract idea; but these only serve to further limit the abstract idea, and hence are nonetheless directed toward fundamentally the same abstract idea(s) as independent claim 1.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”    
In the present case, claims 1, 3, 5-10, 12-14, and 18 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea(s)”), amount to no more than a recitation of:
1. 1. (Currently Amended) A computer-based method for supporting ophthalmic examinations, wherein a computer performs the steps of:
receiving history data obtained from history taking of a patient, using a communication device of the computer configured to communicate with another computer or using an image scanner and an optical character recognition processor of the computer (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3));
selecting one or more first examination types for a first optical examination from a first examination type group stored in a storage device in advance by processing the history data, using a first artificial intelligence engine of a data processor of the computer, wherein the first examination types are ophthalmic examinations performed using one or more examination apparatuses including at least one of a fundus camera, an optical coherence tomography apparatus, a visual acuity test apparatus, an objective refractometer, and a tonometer (apply it or equivalent - see MPEP 2106.05(f)) (generally linking use to field of use - see MPEP 2106.05(h));
controlling an output device to output information indicating the selected one or more first examination types, using a control processor of the computer (apply it or equivalent - see MPEP 2106.05(f)) (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3));
receiving first examination data obtained from the first optical examination of the patient, using the communication device or using the image scanner and the optical character recognition processor, wherein the first optical examination includes at least one of the selected one or more first examination types (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3));
selecting, using a second artificial intelligence engine of the data processor, one or more possible diseases of the patient from a disease group stored in the storage device in advance by processing the history data and the first examination data (apply it or equivalent - see MPEP 2106.05(f)) (generally linking use to field of use - see MPEP 2106.05(h));
determining a morbid probability for each of the one or more possible diseases by processing the history data and the first examination data;
selecting, using a third artificial intelligence engine of the data processor, one or more second examination types for a second optical examination from a second examination type group stored in the storage device in advance by processing the history data, the first examination data, the one or more possible diseases, and the morbid probability for each of the one or more possible diseases (apply it or equivalent - see MPEP 2106.05(f)) (generally linking use to field of use - see MPEP 2106.05(h));
and controlling the output device to output information indicating the one or more second examination types, using the control processor (apply it or equivalent - see MPEP 2106.05(f)) (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)).

Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of selecting a first examination type based on patient history, determining an order for the one or more first examination types, then based on the results of the first examination, which is carried about according to the determined order, selecting a possible disease the patient is suffering from and determining the morbid probability of the disease, and then selecting a second examination type based on the patient history, the results of the first examination, the possible diseases and morbid probabilities thereof by utilizing a general purpose computer, a communication device, an image scanner, an optical character recognition processor, a data processor, a control processor, a storage device, an output device;
A commonplace business method or mathematical algorithm being applied on a  general purpose computer, e.g., see Alice Corp. v. CLS Bank – similarly, the current invention merely implements the claimed limitations on a general purpose computer, e.g., see [0027]-[0030] and [0054]-[0066] of Applicant’s originally published Specification disclose that the claimed invention is to be performed utilizing a general purpose computer (including the claimed a computer, a communication device, an image scanner, an optical character recognition processor, a data processor, a control processor, a storage device, an output device) and nothing beyond that; 
Adding insignificant extra-solution activity to the judicial exception such as data gathering by receiving history data and examination data and data output by outputting examination types – see MPEP 2106.05(g);
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitations of a selecting either an examination type or a possible disease of the patient by utilizing an artificial intelligence engine, which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h).
Accordingly, the claims a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 1, 3, 5-10, 12-14, and 18 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as “significantly more.” Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of:
Well-understood, routine, conventional activities previously known to the industry: 
Generic computer structure that serves to perform generic computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., see [0027]-[0030] and [0054]-[0066] of Applicant’s originally published specification) – Applicant’s specification discloses that that the additional elements identified above comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry;  
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of selecting a first optical examination type based on patient history, then based on the results of the first examination and the patient history, selecting a possible disease the patient is suffering from and determining the morbid probability of the disease, and then selecting a second optical examination type based on the patient history, the results of the first examination, the possible diseases and morbid probabilities thereof by utilizing a general purpose computer including a computer, a communication device, an image scanner, an optical character recognition processor, a data processor, a control processor, a storage device, an output device;
Adding insignificant extra-solution activity to the judicial exception such as data gathering by receiving history data and examination data and data output by outputting examination types – see MPEP 2106.05(g); 
MPEP 2106.05(d)(II) and Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 recognize that receiving and transmitting, i.e., outputting, information over a network is well understood, routine, and conventional activities.  
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitations of a selecting either an examination type or a possible disease of the patient by utilizing an artificial intelligence engine, which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h);
Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g., see FairWarning v. Latric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer.
Dependent claims 3 , 5-10, 12-14, and 18 include other limitations for example claims 3, 5-10, 12-14, and 18 further define the abstract idea (and thus fails to make the abstract idea any less abstract) because they merely further define the “selecting” steps (which were indicated as being part of the abstract idea) or introduce additional steps that are directed to an abstract idea; but none of these functions are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer structures to be executed, and merely represent selecting a type of data (e.g., the received history data or examination data) to be manipulated, an attempt to generally link the identified abstract idea to a particular technological environment (i.e., a computer system) or a field of use (i.e., healthcare), and/or mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations).
Therefore claims 1, 3, 5-10, 12-14, and 18 are rejected under 35 USC §101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004/126981A to Harano et al (hereinafter “Harano”) in view of US 6,032,678 to Rottem and further in view of US 2015/0193583 to McNair et al (hereinafter “McNair”) and further in view of US 2016/0324416 to Fateh. 
Regarding claim 1, Harano discloses computer-based method for supporting examinations, wherein a computer performs the steps of (Abstract, [0198] – a computer performs the medical support system described broadly in the Abstract):
receiving history data obtained from history taking of a patient ([0176] “the chief complaints” are received by the server device 163. Chief complaints of a patient are interpreted to be history data of a patient per description of “History Taking” in Applicant’s originally filed Specification [0032]-[0035]), using a communication device of the computer configured to communicate with another computer or using an image scanner and an optical character recognition processor of the computer (Figs. 23 & 25 and [0176] disclose that server device 163 receives the chief complaints through communication with the portable device 160, i.e., another computer, via the internet 162; Fig. 25 and [0168] depicts the server device 163 includes I/F 185 which is in communication with the internet and is described as a “transmission means, reception means” in “Explanation of symbols” on p. 8 of translation mailed 12/4/19 which is interpreted as being a communication device configured to communicate with another computer to receive/transmit data); 
selecting, one or more first examination types for a first examination from a first examination type group stored in a storage device in advance by processing the history data ([0177]-[00178] disclose a flowchart questionnaire group of questions corresponding to the chief complaint is acquired, which is interpreted as selecting a set of questions, i.e., a first examination, from the HDD183 of the server device 163, i.e., a hard drive disk or storage device which the questions are stored on in advance, by processing the chief complaint of the patient); 
controlling an output device to output information indicating the selected one or more first examination types ([0177] the flowchart questionnaire group corresponding to the chief complaint of the patient is sent from the server device to the mobile device of the patient, which is interpreted as the output device, i.e., the output device outputs the flowchart questionnaire group to the user to be answered, e.g., via the LCD display shown in Fig. 24 and discussed in [0171]; presenting the questions is interpreted to be an information output indicating the selected one or more first examination types.), using a control processor of the computer ([0177] discloses that the information is sent from the server device to the mobile device for display as discussed in [0171], the server as disclosed in [0170] includes CPU, i.e., a control processor for controlling sending information to the mobile device which thereby displays the sent information); 
receiving first examination data obtained from the first examination of the patient, using the communication device or using the image scanner and the optical character recognition processor, wherein the first examination includes at least one of the one or more first examination types (Figs. 23 & 25 and [0177]-[0178] the server device receives all the answers to the flowchart questionnaire group from the portable device 160, i.e., the another computer, via the internet; Fig. 25 and [0168] depicts the server device 163 includes I/F 185 which is in communication with the internet and is described as a “transmission means, reception means” in “Explanation of symbols” on p. 8 of translation mailed 12/4/19 which is interpreted as being the communication device configured to communicate with another computer to receive/transmit data);  
selecting one or more second examination types for a second examination from a second examination type group stored in the storage device in advance by processing based on the history data and the first examination data ([0179] the server selects the acceleration questionnaire, interpreted to be the second examination type group, from the HDD183 of the server device 163 by processing the disease group resulting from the answers from the flowchart questionnaire group which was based on the chief complaint); 
controlling the output device to output information indicating the one or more second examination types ([0179] the server device 163 sends the accelerated questionnaire to the mobile device to be answered by the user; presenting the questions is interpreted to be an indication of the one or more second examination types.), using the control processor ([0179] discloses that the information is sent from the server device to the mobile device for display as discussed in [0171], the server as disclosed in [0170] includes CPU, i.e., a control processor for controlling sending information to the mobile device which thereby displays the sent information).

Harano does not disclose computer-based method for supporting ophthalmic examinations: 
selecting, a first optical examination using a first artificial intelligence engine of a data processor of the computer, wherein the first examination types are ophthalmic examinations performed using one or more examination apparatuses including at least one of a fundus camera, an optical coherence tomography apparatus, a visual acuity test apparatus, an objective refractometer, and a tonometer;
selecting, using a second artificial intelligence engine of the data processor, one or more possible diseases of the patient from a disease group stored in the storage device in advance by processing the history data and the first examination data; 
 determining a morbid probability for each of the one or more possible diseases by processing the history data and the first examination data; and 
selecting, using a third artificial intelligence engine of the data processor, one or more second examination types for a second optical examination ... by processing the history data and the first examination data the one or more possible diseases, and the morbid probability of each of the one or more possible diseases.

Rottem teaches that it was old and well known in the art of healthcare, before the effective filing date of the claimed invention, to select one or more possible diseases of the patient from a disease group stored in the storage device in advance by processing the history data and the first examination data (Col 4 lns 10-48 discloses that following the first examination, i.e., the initial screening, a matrix of possible conditions relative to the first examination details is generated); and
 determine a morbid probability for each of the one or more possible diseases by processing the history data and the first examination data (Col 4 lns 10-48 discloses that based on the information received the system calculates a probability of the patient having the disease, interpreted as morbid probability, and when it is above a threshold the operator can view the details of the disease and the probability thereof.); and 
selecting one or more second examination types for a second examination from a second examination type group stored in the storage device in advance based on the history data and the first examination data the one or more possible diseases, and the morbid probability of each of the one or more possible diseases (Col 4 lns 39-48 discloses providing additional recommendations for additional examinations, interpreted as a second examination based on the data received from the patient, the first exam data, and based on the disease and the morbid probability).
Therefore it would have been obvious to one of ordinary skill in the art of healthcare before the effective filing date of the claimed invention to modify the computer based method for supporting examinations as taught by the modified combination of Harano to select one or more possible diseases from a first disease group based on the first examination data and determine a morbid probability for each possible disease as taught by Rottem to help guide the physician in the form of recommendations for conducting additional testing based on the disease and the morbid probability, e.g., see Rottem Col 4 lns 39-48, and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

McNair teaches that it is old and well known in the art of determining a clinical diagnosis, to select, using an artificial intelligence engine of a data processor of the computer (Figs. 4A-4K, [0090] discloses using a natural language processing engine, interpreted as the artificial intelligence engine, to process natural language received by the system from the patient and then utilizing the processed natural language in the decision making process; Fig. 1C & [0056]-[0067] disclose that the system invokes engines executed by processors of a computer).
Therefore it would have been obvious for one of ordinary skill in the art of determining a clinical diagnosis before the effective filing date of the claimed invention to have modified the method of selecting one or more first examination types for a first examination, selecting one or more possible diseases of the patient, and selecting a second one or more examination types for a second examination as disclosed by the modified combination of Harano/Rottem to include using an artificial intelligence engine of a data processor of the computer as disclosed by McNair, for each of selecting one or more first examination types, selecting one or more possible diseases of the patient, selecting one or more second examination types, i.e., a first, second, and third artificial intelligence engines, to improve the efficiency of the detection process, e.g., see McNair [0050], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Fateh teaches that it was old and well known in the art of healthcare, before the effective filing date of the claimed invention, to use a computer based method for supporting ophthalmic examinations including a first optical examination includes a series of questions and that the first examination types comprising ophthalmic examinations performed using one or more of a fundus camera, an optical coherence tomography apparatus, a visual acuity test apparatus, an objective refractometer, and a tonometer (Figs. 2A-2C [0032] disclose using head mounted display, which as disclosed in [0057] includes a computer based method, to carry out a visual acuity test, Fig. 4 and [0036]-[0040] further discloses the computer based method of supporting ophthalmic exams is able to, through a series of questions, receive patient data, respond accordingly, and select examinations based on the responses from the patient, e.g., pressure within the eye reveals that additional testing is needed. See also [0046]-[0049]); and
a second optical examination (Fig. 7 and [0049] disclose that when an abnormal result is determined an additional optical test may be determined/executed).
Therefore it would have been obvious to one of ordinary skill in the art of healthcare before the effective filing date of the claimed invention to modify the computer based method for supporting examinations, e.g., including a series of questions, as taught by the modified combination of Harano/Rottem/McNair to specifically support computer based ophthalmic examinations, including a first optical examination includes a series of questions and that the first examination types comprising ophthalmic examinations performed using one or more of a fundus camera, an optical coherence tomography apparatus, a visual acuity test apparatus, an objective refractometer, and a tonometer; and a second optical examination as taught by Fateh because optometrists schedules do not cater to the patient and utilizing the computer based method to perform ophthalmic examinations can render test results that are more accurate and reliable over prior system, e.g., see Fateh [0002]-[0004] and [0016], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claim 6, depending on claim 1, the modified combination of Harano/Rottem/McNair/Fateh further discloses wherein the computer receives, using the communication device or using the image scanner and the optical character recognition processor, second examination data obtained from the second optical examination of the patient, wherein the second examination includes at least one of the one or more second examination types (Harano [0179]-[0180] discloses the server device 163 acquired the data from the mobile phone after sending the accelerated questionnaire, therefore it is interpreted as receiving second examination data; Harano Fig. 25 and [0168] depicts the server device 163 includes I/F 185 which is in communication with the internet and is described as a “transmission means, reception means” in “Explanation of symbols” on p. 8 of translation mailed 12/4/19 which is interpreted as being the communication device configured to communicate with another computer to receive/transmit data; Fateh [0049] teaches that the second examination is an optical examination), 
the computer selects one or more third examination types for a third examination from a third examination type group stored in the storage device in advance by processing the history data, the first examination data, and the second examination data (Harano [0127]-[0130], [0188] disclose that depending on the disease and the corresponding morbid probability, i.e., by processing all of the previously received data, the device informs the user of the urgency for seeking further examination by a doctor by stating for example, urgent – go to the hospital now or go to the hospital in a few days if conditions do not improve, i.e., depending on the urgency the device selects the third examination type of an examination by a doctor), and 
the computer controls, using the control processor, the output device to output information indicating the selected one or more third examination types (Harano [0058], [0127]-[0130], [0188] disclose that the device outputting the urgency level to seek an examination by a doctor, i.e., the third examination type is considered to be the computer controlling the output device to output information indicating the third examination type; [0179] discloses that the information is sent from the server device to the mobile device for display as discussed in [0171], the server as disclosed in [0170] includes CPU, i.e., a control processor for controlling sending information to the mobile device which thereby displays the sent information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harano in view of the teachings of Fateh for at least the same reasons as discussed above in claim 1, and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claim 7, depending on claim 6, Harano further discloses wherein the computer selects one or more possible diseases of the patient from a disease group stored in the storage device in advance by processing the history data, the first examination data, and the second examination data ([0180]-[0182] the device outputs a ranked list of possible diseases stored on the HDD that the patient may be suffering from based on the received chief complaint, the answers to the flowchart questionnaire, and the acceleration questionnaire), and 
selects the one or more third examination types based on the one or more possible diseases ([0058], [0127]-[0130], [0188] disclose that depending on the disease and the corresponding morbid probability the device informs the user of the urgency for seeking further examination by a doctor by stating for example, urgent – go to the hospital now or go to the hospital in a few days if conditions do not improve, i.e., depending on the urgency the device selects the third examination type of an examination by a doctor).

Regarding claim 8, depending on claim 7, Harano further discloses wherein the computer controls, using the control processor, the output device to output information indicating the one or more possible diseases together with the information indicating the one or more third examination types ([0058], [0127]-[0130], [0182], [0188] disclose that depending on the disease and the corresponding morbid probability the device informs the user of the diseases that they may be ailed by and the urgency for seeking further examination by a doctor by stating for example, urgent – go to the hospital now or go to the hospital in a few days if conditions do not improve, i.e., depending on the urgency the device selects the third examination type of an examination by a doctor; [0179] discloses that the information is sent from the server device to the mobile device for display as discussed in [0171], the server as disclosed in [0170] includes CPU, i.e., a control processor for controlling sending information to the mobile device which thereby displays the sent information).

Regarding claim 9, depending on claim 7, Harano further discloses wherein the computer determines a morbid probability for each of the one or more possible diseases based on the history data, the first examination data, and the second examination data ([0180]-[0181] using the answers to the chief complaint, the flowchart questionnaire, and the accelerated questionnaire the server device calculates the occurrence frequency and then the score for each disease which is interpreted to be the morbid probability), and 
selects the one or more third examination types based on the one or more possible diseases and one or more morbid probabilities thereof ([0058], [0127]-[0130], [0188] disclose that depending on the disease and the corresponding morbid probability the device informs the user of the urgency for seeking further examination by a doctor by stating for example, urgent – go to the hospital now or go to the hospital in a few days if conditions do not improve, i.e., depending on the urgency the device selects the third examination type of an examination by a doctor).

Regarding claim 10, depending on claim 9, Harano further discloses wherein the computer controls, using the control processor, the output device to output information indicating the one or more possible diseases ([0183] detailed information about each disease is outputted; [0179] discloses that the information is sent from the server device to the mobile device for display as discussed in [0171], the server as disclosed in [0170] includes CPU, i.e., a control processor for controlling sending information to the mobile device which thereby displays the sent information) and information indicating the one or more morbid probabilities together with the information indicating the one or more third examination types ([0129]-[0130] the morbid probability is displayed with the list of diseases as well as the indication as to urgency for the third examination type of an examination by a doctor).

Regarding claim 12, depending on claim 1, the modified combination of Harano/Rottem/McNair/Fateh further discloses wherein the history data comprises a natural language (McNair[0090] teaches that the natural language processing engine receives, e.g., EHRs (electronic health records) that include clinical concepts which as further explained in [0124] includes patient health history, interpreted as history data includes natural language), and 
the computer performs at least one of selection of the first examination types by applying natural language processing to the history data using the first artificial intelligence engine and selection of the second examination types by applying natural language processing to the history data using the third artificial engine (Harano [0177]-[00178] discloses a flowchart questionnaire group of questions corresponding to the chief complaint is acquired, which is interpreted as selecting a set of questions, i.e., a first examination type; Harano [0179] discloses that the server selects the acceleration questionnaire, interpreted to be the second examination type group; McNair - Figs. 4A-4K, [0090] discloses using a natural language processing engine, interpreted as the artificial intelligence engine, to process natural language received by the system from the patient and then utilizing the processed natural language in the decision making process; McNair - Fig. 1C & [0056]-[0067] disclose that the system invokes engines executed by processors of a computer)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harano in view of the teachings of McNair for at least the same reasons as discussed above in claim 1, and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claim 14, depending on claim 1, Harano further discloses wherein the computer controls, using the control processor, a display device to display a screen for medical care appointment based on at least the history data and the first examination data, the computer receives information input to the screen, and the computer performs processing for medical care appointment of the patient based on the received information ([0187]-[0188] the mobile device displays a reservation interface allowing the patient to make an appointment based on the chief complaint, the flowchart questionnaire, and the accelerated questionnaire, and the mobile device receives input from the user to establish the appointment; [0179] discloses that the information is sent from the server device to the mobile device for display as discussed in [0171], the server as disclosed in [0170] includes CPU, i.e., a control processor for controlling sending information to the mobile device which thereby displays the sent information).

Alternatively Claims 1, 3, 5, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Harano in view of McNair and further in view of Fateh.
Regarding claim 1, Harano discloses a computer-based method for supporting medical examinations comprising ophthalmic measurements and/or ophthalmic imaging, wherein a computer performs the steps of (Abstract, [0198] – a computer performs the medical support system described broadly in the Abstract):
receiving history data obtained from history taking of a patient ([0176] “the chief complaints” are received by the server device 163. Chief complaints of a patient are interpreted to be history data of a patient per description of “History Taking” in Applicant’s originally filed Specification [0032]-[0035]), using a communication device of the computer configured to communicate with another computer or using an image scanner and an optical character recognition processor of the computer (Figs. 23 & 25 and [0176] disclose that server device 163 receives the chief complaints through communication with the portable device 160, i.e., another computer, via the internet 162; Fig. 25 and [0168] depicts the server device 163 includes I/F 185 which is in communication with the internet and is described as a “transmission means, reception means” in “Explanation of symbols” on p. 8 of translation mailed 12/4/19 which is interpreted as being a communication device configured to communicate with another computer to receive/transmit data); 
selecting, one or more first examination types for a first examination from a first examination type group stored in a storage device in advance by processing the history data ([0177]- [00179]; following processing of the chief complaint, the system selects a flowchart questionnaire and then an acceleration questionnaire for the patient to answer, i.e., a first examination, from the HDD183 of the server device 163, i.e., a hard drive disk or storage device which the questions are stored on in advance, by processing the chief complaint of the patient); 
controlling an output device to output information indicating the selected one or more first examination types ([0177] the flowchart questionnaire group corresponding to the chief complaint of the patient is sent from the server device to the mobile device of the patient, which is interpreted as the output device, i.e., the output device outputs the flowchart questionnaire group, step 1 of the first examination, to the user to be answered, e.g., via the LCD display shown in Fig. 24 and discussed in [0171]; presenting the questions is interpreted to be an information output indicating the selected one or more first examination types.), using a control processor of the computer ([0177] discloses that the information is sent from the server device to the mobile device for display as discussed in [0171], the server as disclosed in [0170] includes CPU, i.e., a control processor for controlling sending information to the mobile device which thereby displays the sent information); 
receiving first examination data obtained from the first examination of the patient, using the communication device or using the image scanner and the optical character recognition processor, wherein the first examination includes at least one of the one or more first examination types (Figs. 23 & 25 and [0177]-[0179] the server device receives all the answers to the flowchart questionnaire group and the acceleration questionnaire from the portable device 160, i.e., the another computer, via the internet; Fig. 25 and [0168] depicts the server device 163 includes I/F 185 which is in communication with the internet and is described as a “transmission means, reception means” in “Explanation of symbols” on p. 8 of translation mailed 12/4/19 which is interpreted as being the communication device configured to communicate with another computer to receive/transmit data);  
selecting one or more possible diseases of the patient from a disease group stored in the storage device in advance by processing the history data and the first examination data ([0180]-[0182] the device outputs a ranked list of possible diseases stored on the HDD that the patient may be suffering from by processing the received chief complaint, the answers to the flowchart questionnaire, and the acceleration questionnaire);
 determining a morbid probability for each of the one or more possible diseases by processing the history data and the first examination data ([0180]-[0181] using the answers to the chief complaint, the flowchart questionnaire, and the accelerated questionnaire the server device calculates the occurrence frequency and then the score for each disease which is interpreted to be the morbid probability);
selecting one or more second examination types for a second examination from a second examination type group stored in the storage device in advance by processing the history data and the first examination data ([0127]-[0130], [0188] disclose that depending on the disease and the corresponding morbid probability, i.e., based on all of the previously received data, the device informs the user of the urgency for seeking further examination by a doctor by stating for example, urgent – go to the hospital now or go to the hospital in a few days if conditions do not improve, i.e., depending on the urgency the device selects the second examination type of an examination by a doctor), the one or more possible diseases, and the morbid probability of each of the one or more possible diseases ([0058], [0127]-[0130], [0188] disclose that depending on the disease and the corresponding morbid probability the device informs the user of the urgency for seeking further examination by a doctor by stating for example, urgent – go to the hospital now or go to the hospital in a few days if conditions do not improve, i.e., depending on the urgency the device selects the second examination type of an examination by a doctor); and 
controlling the output device to output information indicating the one or more second examination types ([0058], [0127]-[0130], [0188] disclose that the device outputting the urgency level to seek an examination by a doctor, i.e., the second examination type is considered to be the computer controlling the output device to output information indicating the third examination type), using the control processor ([0179] discloses that the information is sent from the server device to the mobile device for display as discussed in [0171], the server as disclosed in [0170] includes CPU, i.e., a control processor for controlling sending information to the mobile device which thereby displays the sent information).

Harano does not disclose computer-based method for supporting ophthalmic examinations: 
selecting, a first optical examination using a first artificial intelligence engine of a data processor of the computer, wherein the first examination types are ophthalmic examinations performed using one or more examination apparatuses including at least one of a fundus camera, an optical coherence tomography apparatus, a visual acuity test apparatus, an objective refractometer, and a tonometer;
selecting, using a second artificial intelligence engine of the data processor;
selecting, using a third artificial intelligence engine of the data processor.

McNair teaches that it is old and well known in the art of determining a clinical diagnosis, to select, using an artificial intelligence engine of a data processor of the computer (Figs. 4A-4K, [0090] discloses using a natural language processing engine, interpreted as the artificial intelligence engine, to process natural language received by the system from the patient and then utilizing the processed natural language in the decision making process; Fig. 1C & [0056]-[0067] disclose that the system invokes engines executed by processors of a computer).
Therefore it would have been obvious for one of ordinary skill in the art of determining a clinical diagnosis before the effective filing date of the claimed invention to have modified the method of selecting one or more first examination types for a first examination, selecting one or more possible diseases of the patient, and selecting a second one or more examination types for a second examination as disclosed by Harano to include using an artificial intelligence engine of a data processor of the computer as disclosed by McNair, for each of selecting one or more first examination types, selecting one or more possible diseases of the patient, selecting one or more second examination types, i.e., a first, second, and third artificial intelligence engines, to improve the efficiency of the detection process, e.g., see McNair [0050], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Fateh teaches that it was old and well known in the art of healthcare, before the effective filing date of the claimed invention, to use a computer based method for supporting ophthalmic examinations including a first optical examination includes a series of questions and that the first examination types comprising ophthalmic examinations performed using one or more of a fundus camera, an optical coherence tomography apparatus, a visual acuity test apparatus, an objective refractometer, and a tonometer (Figs. 2A-2C [0032] disclose using head mounted display, which as disclosed in [0057] includes a computer based method, to carry out a visual acuity test, Fig. 4 and [0036]-[0040] further discloses the computer based method of supporting ophthalmic exams is able to, through a series of questions, receive patient data, respond accordingly, and select examinations based on the responses from the patient, e.g., pressure within the eye reveals that additional testing is needed. See also [0046]-[0049]); and
a second optical examination (Fig. 7 and [0049] disclose that when an abnormal result is determined an additional optical test may be determined/executed).
Therefore it would have been obvious to one of ordinary skill in the art of healthcare before the effective filing date of the claimed invention to modify the computer based method for supporting examinations, e.g., including a series of questions, as taught by the modified combination of Harano/McNair to specifically support computer based ophthalmic examinations, including a first optical examination includes a series of questions and that the first examination types comprising ophthalmic examinations performed using one or more of a fundus camera, an optical coherence tomography apparatus, a visual acuity test apparatus, an objective refractometer, and a tonometer; and a second optical examination as taught by Fateh because optometrists schedules do not cater to the patient and utilizing the computer based method to perform ophthalmic examinations can render test results that are more accurate and reliable over prior system, e.g., see Fateh [0002]-[0004] and [0016], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claim 3, depending on claim 1, Harano further discloses wherein the computer controls, using the control processor, the output device to output information indicating the one or more possible diseases together with the information indicating the one or more second examination types ([0058], [0127]-[0130], [0182], [0188] disclose that depending on the disease and the corresponding morbid probability the device informs the user of the diseases that they may be ailed by and the urgency for seeking further examination by a doctor by stating for example, urgent – go to the hospital now or go to the hospital in a few days if conditions do not improve, i.e., depending on the urgency the device selects the second examination type of an examination by a doctor; [0179] discloses that the information is sent from the server device to the mobile device for display as discussed in [0171], the server as disclosed in [0170] includes CPU, i.e., a control processor for controlling sending information to the mobile device which thereby displays the sent information).

Regarding claim 5, depending on claim 1, Harano further discloses wherein the computer controls, using the control processor, the output device to output information indicating the one or more possible diseases ([0183] detailed information about each disease is outputted) and information indicating the one or more morbid probabilities together with the information indicating the one or more second examination types ([0129]-[0130] the morbid probability is displayed with the list of diseases as well as the indication as to urgency for the second examination type of an examination by a doctor; [0179] discloses that the information is sent from the server device to the mobile device for display as discussed in [0171], the server as disclosed in [0170] includes CPU, i.e., a control processor for controlling sending information to the mobile device which thereby displays the sent information).

Regarding claim 18, depending on claim 1, the modified combination of Harano/McNair/ Fateh further discloses wherein the computer selects, using the second artificial intelligence engine, two or more possible diseases of the patient from the disease group by processing the history data and the first examination data (Harano [0180]-[0182] using the answers to the chief complaint, the flowchart questionnaire, and the accelerated questionnaire the server device calculates the occurrence frequency and then the score for multiple possible diseases, e.g., BPPV, Meniel disease, and brain tumor, which is interpreted to be the morbid probability; McNair Figs. 4A-4K, [0090] disclose using and artificial intelligence engine to aid in the selection process; McNair Fig. 1C & [0056]-[0067] disclose that the system invokes engines executed by processors of a computer). 

Claim 13 is rejected under 35 USC §103 as being unpatentable over Harano in view of McNair and further in view of Fateh and further in view of US 8,548,828 to Longmire.
Regarding claim 13, depending on claim 1, the modified combination of Harano/McNair/Fateh discloses wherein the first examination data comprises descriptions that represent a structure or function of a predetermined site of the patient (Harano [0177]-[0178] discloses that the first exam is a flowchart questionnaire group corresponding to the chief complaint; Harano [0052] discloses that the chief complaint is abdominal pain and the flowchart questionnaire includes questions like is the pain severe to which the patient may answer ‘yes’ and therefore is describing the structure/function of their abdomen), and
the computer performs selection of the second examination types by processing the result obtained by the first examination data (Harano [0179] the server selects the acceleration questionnaire, interpreted to be the second examination type group, from the HDD183 of the server device 163 based on the disease group resulting from the answers from the flowchart questionnaire group which was based on the chief complaint).
Harano does not disclose wherein the first examination comprises image data that represents a structure or function of a predetermined site of the patient and that the third artificial intelligence engine processes image data to select the second examination.
Longmire teaches that it is old and well known in the art of processing health care data for the first examination to comprise image data that represents a structure or function of a predetermined site of the patient and that the third artificial intelligence engine processes image data to select the second examination (col 12 lns 55-63 the system uses machine learning, i.e., artificial intelligence, to process the image received by the patient of the body part affected and the computer uses the image to inform a first diagnosis which may or may not lead to a second examination, i.e., when more information is required by the HCP) to improve the efficiency of the detection process. See Longmire col 8 lns 19-21.
Therefore it would have been obvious for one of ordinary skill in the art of processing health care data before the effective filing date of the claimed invention to modify the computer based method for supporting examinations as taught by the modified combination of Harano/McNair/Fateh to include for the first examination to comprise image data that represents a structure or function of a predetermined site of the patient and that the third artificial intelligence engine processes image data to select the second examination as taught by Longmire to improve the efficiency of the diagnosis process. See Longmire col 8 lns 19-21.
Response to Arguments
Applicant's arguments, pp. 8-14 of the Response, related to the rejection of claims 1, 3, 5-10, and 12-17 under § 101 have been fully considered but they are not persuasive.
In discussing whether or not the claims are directed to an abstract idea, p. 12 of the Response, Applicant states: 
Claim 1 recites a particular computer-based method for supporting medical examinations comprising ophthalmic examinations wherein a computer performs steps including selecting one or more first optical examination types from examination type groups stored in a storage device in advance and controlling an output device to output information indicating one or more examination types. The first examination types are optical ophthalmic examinations performed using one or more of a fundus camera, an optical coherence tomography apparatus, a visual acuity test apparatus, an objective refractometer, and a tonometer and data from those examinations are received and used to determine additional examination types. The selecting is performed by processing history data using a first artificial intelligence engine of a data processor of a computer.
Applicant then argues, that: “The method of claim 1 is clearly not a mathematical concept because it does not recite any mathematical formulas or concepts.” Response p. 10. Examiner notes that in the Office Action the claims were not interpreted as covering an abstract idea that is a mathematical concept, therefore this argument is moot. The same is true for the assertion that the claims do not recite managing human behavior. See Response pp. 10.
Applicant then argues, on p. 10, that: 
[T]he recitations of claim 1 recites limitations that cannot be performed in the human mind. Claim 1 recites a computer-based method including the step of selecting examination types by processing history data using a first artificial intelligence engine of a data processor of a computer. 
... Similar to Example 39, the present claims require the use of "artificial intelligence engine of a data processor of a computer." Artificial intelligence, by definition, cannot be performed in the human mind. Accordingly, for at least similar reasons as discussed with respect to Example 39, the claims are not directed to a mental process.
Examiner disagrees. As discussed above, the claims are directed to the mental process of selecting a first exam, selecting a possible disease of the patient, determining a morbid probability of the diseases, and selecting a second exam as discussed in greater detail above. Using a first, second, and third AI engine to perform the selecting step is not identified as being part of the abstract idea. Instead, these steps are identified as additional elements. These additional elements, as discussed above, are recited at such a high level of generality that they amount to no more than adding the words apply it to the abstract idea and/or amount to generally linking the use of the abstract idea to a particular technological environment. Applicant’s analogy to Example 39 claiming a computer-implemented method of training a neural network for facial detection fails because in example 39, no abstract idea is recited. The presently amended claims recite at a minimum a mental process that a doctor would perform when examining a patient. In example 39 the entire claim is dedicated to specific steps of training a neural network for facial detection, whereas, the present claims merely utilize the most generic AI engine to replace the mental process of a doctor and thus amount to no more than adding the words apply it to the abstract idea and/or amount to generally linking the use of the abstract idea to a particular technological environment. Therefore Applicant’s argument fails. 
Applicant further states, on pp. 10-11, that: 
[T]he limitations of claim 1 include controlling an output device to output information indicating one or more examination types and receiving data pertaining to first optical examination types. The first examination types include optical ophthalmic examinations performed using one or more of a fundus camera, an optical coherence tomography apparatus, a visual acuity test apparatus, an objective refractometer, and a tonometer. Data from those examinations is used to determine additional examination types to be selected and performed. As described above, various equipment is required to perform the computer-based method of claim 1 and that equipment is explicitly recited in claim 1. The use of the recited equipment and the interpretation of the data transmitted from those devices cannot be performed in the human mind without additional steps such as the conversion of data received from the equipment into a format that is comprehensible by a human. As such, the recitations of claim 1 do not fall within mental processes.
Examiner disagrees. As discussed above, claim 1 recites an abstract idea because it claims concepts that can be performed in the human mind, i.e., a mental process, because selecting a first optical examination type based on patient history, then based on the results of the first examination and the patient history, selecting a possible disease the patient is suffering from and determining the morbid probability of the disease, and then selecting a second optical examination type based on the patient history, the results of the first examination, the possible diseases and morbid probabilities thereof is a mental process that can be performed in the human mind but for the recitation of additional elements that amount to adding the words apply it to the abstract idea, e.g., generic computer components, e.g., a general purpose computer, a communication device, an image scanner, an optical character recognition processor, a data processor, a control processor, a storage device, an output device, adding mere extra solution activity, or generally linking the abstract idea to a field of use. Limiting the first examination type to including specific types of eye exams that are performed using examination equipment, e.g., a fundus camera, does not make the concept less of an abstract idea, it merely adds additional details to the abstract idea. Further, although Applicant asserts that the examination devices are explicitly/positively recited, i.e., required to perform the computer based method of claim 1, Examiner disagrees. Instead, the features upon which applicant relies upon for proving the claim does not recite a mental process are not positively recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore Applicant’s arguments that the claims cannot be interpreted as reciting a mental process merely because they are to be performed on generic computer structures is not persuasive. See generally 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”).
In discussing whether or not the claims can be considered to be interpreted under Prong Two to be integrated into a practical application in line with the 2019 PEG, pp. 11-12 of the Response, Applicant argues that:
Under Prong Two, an additional element may integrate the exception into a practical application if the additional element uses the judicial exception in conjunction with a particular machine or manufacture that is integral to the claims. Claim 1 is implemented using a computer, which includes an artificial intelligence engine, for supporting medical examinations and utilizes an output device for outputting information indicating examination types. Claim 1 also recites optical ophthalmic examinations performed using one or more of a fundus camera, an optical coherence tomography apparatus, a visual acuity test apparatus, an objective refractometer, and a tonometer. Claim 1 recites using history data processed by an artificial intelligence engine to select one or more examination types to be output by the output device. As such, claim 1 has additional elements, namely a computer for supporting medical examinations, an artificial intelligence engine, an output device, and optical ophthalmic examinations performed using one or more of a fundus camera, an optical coherence tomography apparatus, a visual acuity test apparatus, an objective refractometer, and a tonometer. The elements are used to support ophthalmic examinations according to the computer-based method of amended claim 1. Accordingly, the recitations of claim 1 define a practical application because they claim particular machines (i.e., a computer for supporting medical examinations, an artificial intelligence engine, an output device, and multiple devices for performing ophthalmic examinations) that are integral to the claims. Thus claim 1 is patent eligible under Prong Two. 
Examiner disagrees. Per the 2019 PEG limitations that are not indicative of integration into a practical application include – “Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f)”. As discussed in the Office Action and again repeated above, the recitations of using a computer including a first, second and third artificial intelligence engine,  the output device, etc. is considered to be the equivalent of using a computer as a tool to perform the abstract idea of selecting an examination type. Examiner notes that the recitation of an artificial intelligence engine is recited at a high level and amounts to adding the words apply it/using a computer as a tool to perform the abstract idea of selecting an examination type based on the history data and/or generally linking the use of the judicial exception to a particular technological environment. As discussed in the originally filed Specification, the computer for supporting ophthalmic examinations and the output device are not particular machines but instead are generic computer structures being used for their intended purpose. See e.g., Applicant’s originally filed specification [0022]-[0027]. Applicant also states that the amended claims recites “multiple devices for performing ophthalmic examination”, however, this is not true. Instead, the claims merely recite selecting a first exam type performed using one of the multiple devices, thus, the devices themselves are never positively claimed and thus cannot contribute to the prong two analysis.
In discussing whether or not the claims can be considered to be interpreted under Step 2B to include additional elements sufficient to ensure that the claim amounts to significantly more than the abstract idea itself, in line with the 2019 PEG, pgs. 12-13 of the Response, Applicant argues that:
Claim 1 recites "a computer-based method for supporting ophthalmic examinations, wherein a computer performs" steps and recites steps including "receiving history data obtained from history taking of a patient, using a communication device of the computer configured to communicate with another computer or using an image scanner and an optical character recognition processor of the computer; selecting one or more first examination types for a first optical examination from a first examination type group stored in a storage device by processing the history data, using a first artificial intelligence engine of a data processor of the computer; controlling an output device to output information indicating the selected one or more first examination types, using a control processor; receiving first examination data obtained from the first optical examination of the patient, using the communication device or using the image scanner and the optical character recognition processor, wherein the first optical examination includes at least one of the selected one or more first examination types; and controlling the output device to output information indicating the one or more second examination types, using the control processor." These recitations describe a particular computer-based method for supporting ophthalmic examinations performed using a computer, an artificial intelligence engine, one or more of a fundus camera, an optical coherence tomography apparatus, a visual acuity test apparatus, an objective refractometer, and a tonometer. As such, claim 1 recites a method including the use of multiple devices and the data received from those devices. Therefore, claim 1 recites significantly more than an abstract idea itself.
Examiner disagrees. Examiner notes that Applicant's argument fails to comply with 37 CFR 1.111(b) because it is a mere conclusory statement that amounts to a general allegation that the claims do not recite significantly more than the abstract idea itself. As discussed above, the additional limitations and/or the combination of limitations are not indicative of significantly more because they amount to adding the words apply it, add insignificant extra solution activity to the judicial exception, generally link the use of the judicial exception to a particular field, and represent only well-understood, routine, conventional activity. 
Applicant’s argument, see p. 13 of the Response, that: 
claim 1 does not preempt all methods for supporting medical examinations comprising ophthalmic measurements and/or ophthalmic imaging because claim 1 includes limitations pertaining to selecting examination types from examination type groups stored in a storage device in advance and controlling an output device to output information indicating one or more examination types. Since claim 1 does not preempt all methods of for displaying content to a user, claim 1 does not monopolize an abstract idea.
Examiner disagrees. Regarding monopolization of an abstract idea, i.e., preemption, Examiner notes that the absence of complete preemption does not guarantee that a claim will be eligible, and further notes that preemption is not a stand-alone test for patentability, but rather is inherent in the two-part Alice/Mayo framework, e.g. see MPEP 2106.04.  As shown above, Examiner has provided evidence demonstrating that the present invention is directed towards at least one court-identified abstract idea that is not integrated into a practical application, and further that the additional elements of the present invention (i.e. any elements not identified as part of the abstract idea) do not represent significantly more than the abstract idea, and hence has addressed any concerns arising from preemption.

Applicant' s arguments with respect to the §103 rejection claim 1, pp. 14-17 of the Response, have been considered but are not persuasive. In arguing that the combination of Harano/Rottem/McNair/Fateh does not disclose the presently amended claims, Applicant merely addresses that each of the references individually do not disclose “selecting one or more first examination types for a first optical examination from a first examination type group stored in a storage device in advance by processing the history data.” In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As discussed above, it is the combination of the references that disclose the limitation. For at least these reasons Applicant’s argument is not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B WEHRLY whose telephone number is (303)297-4433. The examiner can normally be reached Monday - Friday, 8:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B WEHRLY/Examiner, Art Unit 3686                                                      

/JOHN P GO/Primary Examiner, Art Unit 3686